Citation Nr: 0326410	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-22 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disorder.

3.  Entitlement to an increased rating for left knee 
patellofemoral syndrome, rated as 10 percent disabling.

4.  Determination of initial rating for service-connected 
right temporomandibular joint dysfunction, rated as 
noncompensably disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from July 1982 to October 
1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied service 
connection for a right ankle disorder; found that new and 
material evidence had not been received to reopen a claim for 
service connection for transitional L5 vertebra and spina 
bifida occulta of S1; effectively denied a rating in excess 
of 10 percent for left knee patellofemoral syndrome; and 
granted service connection for right temporomandibular joint 
dysfunction and assigned an initial noncompensable disability 
rating.  The veteran entered notice of disagreement with this 
decision in January 2000; the RO issued a statement of the 
case in April 2000; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in September 2000.  
In November 2002, the RO found that new and material evidence 
had been received to reopen a claim for service connection 
for transitional L5 vertebra and spina bifida occulta of S1, 
and denied the claim for service connection on the merits. 

The October 1999 rating decision also effectively denied an 
increased rating (in excess of 10 percent) for service-
connected right knee patellofemoral syndrome.  In a 
subsequent rating decision during the appeal in August 2002, 
the RO granted an increased rating of 20 percent for the 
veteran's service-connected right knee patellofemoral 
syndrome.  In an August 2002 Statement in Support of Claim, 
however, the veteran withdrew in writing the issue of 
entitlement to an increased rating for his service-connected 
patellofemoral syndrome of the right knee.  See 38 C.F.R. 
§ 20.204 (2002) (a substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision).  
For this reason, the issue of entitlement to an increased 
rating for service-connected right knee patellofemoral 
syndrome is not on appeal to the Board.

The October 1999 rating decision also granted service 
connection for psoriasis, and assigned an initial 
noncompensable rating.  The veteran perfected an appeal of 
the initial noncompensable rating assignment, contending that 
a 10 percent initial rating was warranted for psoriasis.  In 
a subsequent rating decision during the appeal, in August 
2002, as requested by the veteran, the RO assigned an initial 
disability rating of 10 percent for the veteran's service-
connected psoriasis.  In an August 2002 supplemental 
statement of the case, the RO informed the veteran that the 
grant of the requested 10 percent initial rating for 
psoriasis represented a grant of the benefit sought on appeal 
so that the initial rating issue was considered resolved.  
The veteran's representative noted in a subsequent brief in 
support of claim in September 2003 that the issue had been 
resolved, and the veteran has otherwise expressed no 
disagreement with the 10 percent disability rating assigned 
for psoriasis.  For this reason, the issue of determination 
of initial rating for psoriasis is not on appeal to the 
Board.

The appealed claims for an increased rating for left knee 
patellofemoral syndrome, a higher initial rating for service-
connected right temporomandibular joint dysfunction, and the 
reopened claim for service connection for a low back disorder 
are addressed below in the REMAND section of this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims of 
entitlement to service connection for a right ankle disorder 
and whether new and material evidence has been received to 
reopen a claim for service connection for a low back disorder 
has been obtained; the RO has notified the appellant of the 
evidence needed to substantiate these claims; further, in 
light of the Board's finding herein that new and material 
evidence has been presented to reopen a claim for service 
connection for a low back disorder, there is no reasonable 
possibility that additional assistance would further aid in 
substantiating that claim. 

2.  The veteran does not currently have right ankle 
disability for VA disability compensation purposes.

3.  In an April 1991 rating decision, the RO denied service 
connection for disability of the lumbar spine (transitional 
L5 vertebra and spina bifida occulta of S1), finding the 
veteran's low back disability was a congenital or 
developmental abnormality that was not a disability under VA 
law; the veteran was duly notified of the decision by letter 
dated in May 1991; thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the April 
1991 rating decision.

4.  The evidence associated with the claims file subsequent 
to the April 1991 RO rating decision which is new, by itself 
or in connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The preponderance of the evidence is against the claim 
for service connection for right ankle disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2002).  

2.  The RO's April 1991 rating decision denying service 
connection for disability of the lumbar spine (transitional 
L5 vertebra and spina bifida occulta of S1) became final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302, 20.1103 (2002).

3.  The evidence received subsequent to the RO's April 1991 
decision is new and material, and the requirements to reopen 
the claim of entitlement to service connection for a 
disability of the low back have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.159, 3.156(a), 20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish service 
connection for a right ankle disorder and to reopen a claim 
for service connection for a low back disorder.  In a March 
2002 letter, the RO advised the veteran of the evidence 
needed to substantiate his claim for service connection for a 
right ankle disorder, including the need for medical evidence 
or other evidence of persistent or recurrent symptoms of 
current disability of the right ankle.  The RO advised the 
veteran that VA would request any information or evidence the 
veteran wanted VA to obtain, including VA medical records and 
any medical records or medical treatment records about which 
he told VA.  The RO requested the veteran to provide 
information regarding medical treatment, and sent VA Forms 
21-4142 (Authorization and Consent to Release Information to 
VA) for this purpose.  The RO also advised the veteran that 
he could obtain any of the records and send them to VA.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim for service connection 
for a right ankle disorder, and the appellant has not 
identified any other evidence or additional records that have 
not been obtained.  In the March 2002 letter, the RO advised 
the veteran that VA would provide a VA disability examination 
to assist with his claim.  The RO advised the veteran that, 
in order to assist with his claim, the RO had requested 
service medical records, VA treatment records, and a VA 
examination report.  The veteran was afforded a VA 
compensation (orthopedic) examination of the right ankle in 
July 2002.  In a November 2002 supplemental statement of the 
case, the RO advised the veteran of the regulatory provisions 
of the VCAA.  Thus, the veteran has been advised which 
portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  Accordingly, no further notice to the 
appellant or assistance in acquiring additional evidence is 
required by the new statute and regulations. 

In light of the finding that new and material evidence has 
been presented, and the grant of reopening of the claim for 
service connection for a low back disorder, no further 
evidence is necessary to substantiate the veteran's claim to 
reopen.  See 38 U.S.C.A. § 5103(a) (West 2002).  In this 
veteran's case, there is no reasonable possibility that 
further assistance would aid in substantiating the veteran's 
claim to reopen service connection for a low back disorder.  
See 38 U.S.C.A. 
§ 5103A(a)(1),(2) (West 2002).  (Additional assistance 
pursuant to the reopened claim for service connection for a 
low back disorder is addressed below in the REMAND section of 
this decision.)

II.  Service Connection for a Right Ankle Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

After careful review of the record, the Board finds that 
service connection is not warranted for a claimed right ankle 
disorder.  In this veteran's case, a preponderance of the 
evidence of record demonstrates that the veteran does not 
currently have a right ankle "disability" for VA disability 
compensation purposes.  The term "disability," as 
contemplated by VA regulations, means "impairment in earning 
capacity resulting from such diseases and injuries and their 
residual conditions."  38 C.F.R. § 4.1 (2002).  This 
definition comports with the everyday understanding of the 
term "disability," which is defined in Webster's Ninth New 
Collegiate Dictionary 359 (9th ed. 1990) as an "inability to 
pursue an occupation because of physical or mental 
impairment."  Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991); cf. Davis v. Principi, 276 F.3d 1341 (Fed. Cir. 
2002). 

Service medical records show that in July 1982 the veteran 
initially experienced a right inversion injury, with 
tenderness and swelling, diagnosed as a mild right ankle 
strain; a questionable partial right posterior cruciate 
ligament injury/dorsiflexion ankle injury, or hyperextension 
injury, in about August or September 1986 when the veteran 
stepped in a pothole, or during a fall while running; 
treatment of the right ankle for the next several months; a 
report by the veteran in September 1988 of no major right 
ankle problems from 1986 to September 1988; and complaints of 
right ankle swelling, pain, then tenderness in March 1990.  
In May 1990, the veteran gave a several month history of 
right ankle problems.  A July 1990 Medical Board report 
records a history of gradual onset of right ankle pain 
without a history of trauma, clinical findings of no right 
ankle swelling, effusion, or instability, and moderate 
tenderness, with dorsiflexion to 40 degrees, plantar flexion 
to 50 degrees, inversion to 30 degrees, and eversion to 10 
degrees.  X-rays of the right ankle were interpreted as 
normal, and the Medical Board report reflected no diagnosis 
of right ankle disability. 

The veteran has complained of, and been treated for, right 
ankle symptoms on some occasions since service separation, 
while at other times not mentioning any right ankle 
symptomatology.  For example, the veteran did not include 
right ankle disorder as a disability in his October 1990 
Application for Compensation; he gave a history and 
complaints at a December 1990 VA examination that are 
negative for any complaints regarding the right ankle; and he 
complained of right "foot" numbness in April 1991, but no 
right ankle pain.  During a VA hospitalization in February 
1992, the veteran gave a history of chronic right ankle pain 
since an in-service injury in 1986.  VA outpatient treatment 
records reflect the veteran's report of a history of chronic 
right ankle pain beginning in 1992. 

Notwithstanding the veteran's complaints of right ankle pain 
in service and right "foot" complaints after service, he 
has not been diagnosed with a current disability of the right 
ankle.  Physical examinations have been normal and X-rays 
have been negative for any findings of abnormality.  For 
example, a VA examination report dated in February 1992 
reveals full range of motion of the right ankle, no swelling, 
but some hyperesthesia, treated with whirlpool and 
ultrasound; an electromyography (EMG) and nerve conduction 
velocity testing in the right lower extremity were normal, 
with no abnormality seen; and no right ankle disability was 
diagnosed.  At a VA examination in March 1993, the veteran 
complained of occasional right ankle weakness; range of 
motion was good; and no diagnosed disability of the right 
ankle resulted from the examination.  At a VA examination in 
September 1999, the veteran complained of occasional right 
ankle popping; range of motion was good; and no diagnosed 
disability of the right ankle resulted from the examination.  
At a VA examination in July 2002, the veteran reported a 
history of ankle strain in 1982, of having twisted the right 
ankle several times since 1986, and a few weeks prior to the 
examination.  The veteran reported that he still got a little 
pain in the right ankle.  Clinical findings included no ankle 
deformity, tenderness, and dorsiflexion from about 15 degrees 
in dorsiflexion to 40 degrees in plantar flexion without 
pain, and normal inversion and eversion of the right ankle 
without pain.  X-rays of the right ankle in July 2002 
revealed no right ankle abnormality.  The diagnosis was a 
normal right ankle on examination.  The examiner offered the 
opinion that, because of the previous ankle injuries, the 
veteran may have a propensity for straining the right ankle 
easier than it would be otherwise, but the right ankle was 
normal at that time. 

The veteran's complaints regarding the right ankle, 
therefore, have not been supported by clinical findings or a 
diagnosis of a current disability of the right ankle.  While 
the veteran is competent to report and describe to a medical 
professional the in-service events and symptoms, as well as 
symptoms he experiences at any time, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, including a medical diagnosis and an 
opinion as to the relationship between a current disability 
and service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).   

The United States Court of Appeals for Veterans Claims 
(Court) has held that, without a diagnosed or identifiable 
underlying disability, pain does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); dismissed in part and vacated in part on other 
grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. 
Cir. 2001).  The Court has held that Congress specifically 
limited entitlement to service connected benefits to cases 
where there is a current disability.  "In the absence of 
proof of a present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The weight of the competent medical evidence in this case 
demonstrates that the veteran does not currently have a 
diagnosed disability of the right ankle; therefore, the Board 
finds the probative value of the veteran's statements 
concerning the existence of a right ankle disability to be 
outweighed by the medical evidence of record that shows no 
current right ankle "disability."  As the preponderance of 
the evidence is against the claim, the Board finds that 
service connection for a right ankle disorder must be denied.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.  As the preponderance of 
the evidence is against 


the claim for service connection for a right ankle disorder, 
the benefit of the doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

III.  Reopening of Claim for Service Connection for a Low 
Back Disorder

In this case, in the October 1999 rating decision on appeal, 
the RO determined that new and material evidence had not been 
presented to reopen a prior final April 1991 rating decision 
denial of service connection for disability of the low back.  
Regardless of the actions of the RO, the Board has a legal 
duty to address the "new and material evidence" 
requirement.  If the Board finds that no new and material 
evidence has been received, it is bound by a statutory 
mandate not to consider the merits of the case.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 
1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 
(1993).

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a notice of disagreement 
must be filed in order to initiate an appeal of any issue 
adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), (b)(1) 
(West 2002).  If a notice of disagreement is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c) (West 2002).

In this case, in an April 1991 rating decision, the RO denied 
service connection for disability of the lumbar spine 
(transitional L5 vertebra and spina bifida occulta of S1), 
finding the veteran's low back disability was a congenital or 
developmental abnormality that was not a disability under VA 
law.  The veteran was duly notified of the decision by letter 
dated in May 1991.  Thereafter, the veteran did not enter a 
notice of disagreement within one year of notice of the April 
1991 rating decision.  While the veteran entered a Statement 
in Support of Claim in June 1991 expressing general 
disagreement with "disabilities" denied in a May 30, 1991 
RO rating decision, in August 1991 the RO requested 
clarification regarding the issues with which the veteran was 
disagreeing.  The veteran responded in August 1991 that his 
disagreement was with the RO's denial of increased rating for 
the knees; the veteran did not indicate any disagreement with 
the RO's denial of service connection for a 


low back disorder, nor did he indicate that his previous 
statement had expressed disagreement with the RO's April 1991 
denial of service connection for a low back disorder.  For 
this reason, the Board finds that the RO's April 1991 rating 
decision denying service connection for disability of the 
lumbar spine (transitional L5 vertebra and spina bifida 
occulta of S1) became a final decision.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 20.201, 20.302, 20.1103. 

A final decision under the provisions of 38 U.S.C.A. § 7105 
cannot be reopened and reconsidered by VA unless new and 
material evidence is presented in connection with a request 
that the previously denied claim be reopened.  See 38 
U.S.C.A. 
§ 5108; Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  When 
it is determined that new and material evidence has been 
received, VA must reopen a previously denied claim.  See 38 
U.S.C.A. § 5108; Spencer v. Brown, 4 Vet. App. 283, 286-87 
(1993).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the VCAA apply 
only to a claim to reopen a finally decided claim that was 
received on or after August 29, 2001.  38 C.F.R. § 3.159(c) 
(2002).  As the veteran in this case filed his claim to 
reopen in June 1999, prior to the August 29, 2001 effective 
date for regulatory change of the new and material evidence 
requirement, the changes to the definition of new and 
material evidence at 38 C.F.R. § 3.156(a) do not apply; the 
definition of new and material evidence in effect prior to 
August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).

In this case, at the time of the RO's April 1991 rating 
decision, the relevant evidence of record consisted of the 
veteran's claim form, service medical records, and a VA 
examination report.  Service medical records include a May 
1990 history of a few years of intermittent low back pain, 
and a June 1990 complaint of mild low back pain.  A July 1990 
Medical Board report records a history of gradual onset of 
low back pain without a history of trauma, clinical findings 
of straight leg raising to 90 degrees that produced low back 
pain on the right, and moderate tenderness at the lumbosacral 
junction, without muscle spasm, normal X-ray findings, and no 
diagnosis of low back disability.  A VA orthopedic 
examination conducted in December 1990 and January 1991 
revealed that the veteran had a transitional L5 vertebra and 
spina bifida occulta of S1.  

The evidence received subsequent to the RO's April 1991 
decision includes VA examination reports, a VA 
hospitalization report, VA outpatient treatment records, and 
the veteran's written assertions of chronic low back pain.  
The additional evidence includes complaints of chronic back 
pain, evidence of myofascial dysfunction of the thoracic 
area, computed tomography (CT) scan and magnetic resonance 
imaging (MRI) evidence of a central disc bulge at L5-S1, and 
EMG evidence of root irritation along the right L4-L5 level, 
in addition to findings of spina bifida occulta at S1.  After 
a review of the evidence, the Board notes that the evidence 
associated with the claims file subsequent to the April 1991 
RO rating decision includes some evidence of low back 
disability other than a congenital disorder of spina bifida 
occulta at S1.  Based on this evidence, the Board finds that 
the additional evidence that is new, by itself or in 
connection with evidence previously assembled, is of 
sufficient significance that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disorder.  For these reasons, the 
Board finds that the evidence received subsequent to the RO's 
April 1991 decision is new and material, and the requirements 
to reopen the claim of entitlement to service connection for 
a low back disability have been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105; 38 C.F.R. §§ 3.159, 3.156(a), 
20.1105.




ORDER

Service connection for a right ankle disorder is denied. 

New and material evidence has been submitted, and the 
veteran's claim for service connection for a low back 
disorder is reopened. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA regarding the issues of entitlement to 
service connection for a low back disorder, entitlement to an 
increased rating for left knee patellofemoral syndrome, and 
determination of initial rating for service-connected right 
temporomandibular joint dysfunction.  Because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003), the United States Court of Appeals for 
the Federal Circuit reiterated that, absent a waiver of VCAA 
notice and duty to assist provisions, the provisions of 38 
U.S.C.A. § 5103(a) and (b) (West 2002) require VA to afford 
the veteran one year for receipt of any additional evidence.  
The veteran may waive the right to notice and duty to assist 
required by the VCAA, although the record does not reflect 
that the veteran has done so. 

In light of the reopened claim for service connection for a 
low back disorder, further VA examination and medical 
etiology opinion is needed in order to decide the claim.  
Although a VA orthopedic examination was conducted in July 
2002, further examination is warranted to determine whether 
the veteran currently has a low back disability, and for a 
medical etiology opinion as to whether current low back 
symptoms and clinical findings of record are etiologically 
related to service.

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to that specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R. § 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claims for service connection for 
a low back disorder, entitlement to an increased 
rating for left knee patellofemoral syndrome, and 
entitlement to a higher initial rating for service-
connected right temporomandibular joint 
dysfunction, what evidence, if any, the veteran is 
to submit, and what evidence VA will obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action taken 
thereafter by the RO, must also comply with the 
holdings of Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one year from 
VCAA notice to submit additional evidence).    

2.  The RO should obtain from the veteran the names 
and addresses of all medical care providers who 
treated him for reported low back symptoms since 
July 2002.  After securing the necessary release, 
the RO should obtain these records.  

3.  The RO should schedule the veteran for a VA 
orthopedic examination to determine the nature and 
etiology of the veteran's low back symptomatology.  
The claims file should be sent to the orthopedic 
examiner, who is requested to review the relevant 
documents in the claims file and to indicate in 
writing that he or she has done so.  Review of the 
relevant documents in the claims file in 
conjunction with the examination for a low back 
disorder should include the service medical record 
entries of low back pain and tenderness, a post-
service (December 1990 and January 1991) finding of 
a transitional L5 vertebra, a post-service CT scan 
and MRI evidence of a central disc bulge at L5-S1, 
and EMG evidence of root irritation along the right 
L4-L5 level.  Any evaluations, studies, or tests 
deemed necessary should be conducted.  All 
pertinent clinical findings should be reported, and 
the examiner should render current diagnoses for 
any low back disorder. 

After examination and review of the record, the 
examiner should offer the following medical 
etiology opinions:

A.  What is the most likely etiology of the 
veteran's current low back complaints or symptoms?

B.  For each currently diagnosed low back disorder, 
is it at least as likely as not that the diagnosed 
low back disorder is etiologically related to the 
veteran's service?

All opinions should be supported by evidence in the 
record or medical principles, and the basis for all 
opinions should be indicated by the examiner in 
writing.

4.  The RO should again review the record and 
readjudicate the issues of entitlement to service 
connection a low back disorder, entitlement to an 
increased rating for left knee patellofemoral 
syndrome, and entitlement to a higher initial 
rating for service-connected right 
temporomandibular joint dysfunction.  The RO should 
consider any additional evidence added to the 
record since the November 2002 statement of the 
case, including the requested orthopedic VA 
examination report.  If any benefit sought on 
appeal remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



